Determination of the respondent made November 17, 1969, revoking the petitioner’s license, unanimously annulled, on the law, without costs and without disbursements, and the same is vacated. We conclude that on this record there is no substantial evidence to support the conclusion that petitioner was actually driving the vehicle while intoxicated so as to justify the request that she take the chemical test for intoxication; nor is there substantial evidence to support a finding that petitioner was given the warning as exacted by section 1194 of the Vehicle and Traffic Law (as amd. by L. 1968, eh. 85, eff. Oct. 1, 1968). Concur — Eager, J. P., Capozzoli, McGivern and Markewich, JJ.